Title: To Thomas Jefferson from Robert Patterson, 14 December 1805
From: Patterson, Robert
To: Jefferson, Thomas


                  
                     Sir
                     
                     Mint of U.S. Decr. 14th. 1805
                  
                  A Committee from the Directors of the Bank of the United States have represented to me, as Director of the Mint, that, in order to prevent, as much as possible, the exportation of Spanish dollars, so injurious to the general interest of the country; it is their wish, as well as perhaps that of most of the other Banks in the United States, to send this species of money, of which there are now considerable quantities in their vaults, to the mint; for the purpose of having it coined into half dollars & smaller coins of the United States—provided the Mint can give them assurance of having a return of their deposites in a reasonable time.
                  There can, I presume, be little doubt that such a measure ought to be encouraged by Government—For this purpose, however, it will be necessary to employ a few additional workmen, and perhaps to purchase one additional horse to the four we already have
                  The Act of Congress, establishing the Mint, Authorizes the Director, to employ as many clerks, workmen, & servants as he shall from time to time find necessary—subject to the approbation of the President of the United States
                  For this approbation, therefore, to the measure above proposed, the Director would beg leave to apply—assuring the President, that the most rigorous economy will be observed, consistant with the duties of the Institution, and the reasonable expectations of the public
                  I have the honour to be with the greatest esteem Your Most obedient Servant
                  
                     R Patterson
                     
                  
               